Exhibit Investor Update – July 23, References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This update includes forecasted operational and financial information for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and other items, provides us (and may provide investors) with the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty.In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance.Please see the cautionary statement under “Forward-Looking Information.” Please see our press release dated today for actual financial and statistical information for the second quarter of Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2008.Some of these risks include current economic conditions, increases in operating costs including fuel, competition, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein. These risk factors may not be exhaustive. We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. ALASKA AIRLINES – MAINLINE Forecast Information Forecast Q3 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 6,000 (5)% 22,800 (6)% Cost per ASM excluding fuel and special items (cents)* 7.8 – 7.9 9% – 11% 8.1 8% Fuel gallons (000,000) 79 (9)% 300 (10)% Economic fuel cost per gallon** $2.19 (37)% ** ** * For Alaska, our forecasts of mainline cost per ASM excluding fuel are based on forward-looking estimates, which will likely differ from actual results. Special items for the year include the pilot contract transition costs recorded in the second quarter of 2009. ** Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. Changes in Advance Booked Load Factors (percentage of ASMs that are sold) July August September Point Change Y-O-Y +4.5 pts* +1.0 pts* -0.5 pts * The trends in advanced bookings have significantly improved as the date of travel approaches. ALASKA – PURCHASED CAPACITY Alaska has Capacity Purchase Agreements (CPA) with Horizon for certain routes and with a third party for service between Anchorage and Dutch Harbor, AK. Forecast Information (Horizon CPA) Forecast Q3 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 365 (3)% 1,350 (3)% Cost per ASM (cents)* 19.5 (11)% 19.5 (9)% * Costs associated with the Horizon CPA agreement represent the amount paid by Alaska to Horizon for operating costs plus a specified profit margin and are eliminated in consolidation. Changes in Advance Booked Load Factors (percentage of ASMs that are sold) July August September Point Change Y-O-Y +0.5 pts* -2.5 pts* -3.0 pts* * The trends in advanced bookings have improved as the date of travel approaches.Purchased capacity advance booked load factors have been negatively impacted by the replacement of 37-seat Q200 aircraft with larger Q400 aircraft. HORIZON AIR Forecast Information Forecast Q3 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 850 (10)% 3,300 (9)% Cost per ASM excluding fuel and CRJ-700 fleet transition charges (cents)* 14.4 – 14.5 6% – 7% 15.3 – 15.4 5% – 6% Cost per ASM excluding fuel and all fleet transition charges (cents)* 14.4 – 14.5 6% – 7% 15.0 – 15.1 5% – 6% Fuel gallons (in millions) 16 (8)% 61 (9)% Economic fuel cost per gallon** $2.25 (35)% ** ** * For Horizon, our forecast of cost per ASM excluding fuel is based on forward-looking estimates, which may differ significantly from actual results. ** Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. Changes in Advance Booked Load Factors – Brand Flying Only (percentage of ASMs that are sold) July August September Point Change Y-O-Y +3.5 pts* -1.5 pts* -3.0 pts * The trends in advanced bookings have significantly improved as the date of travel approaches. AIR GROUP Future Fuel Hedge Positions* Approximate % of Expected Fuel Requirements Approximate Crude Oil Price per Barrel Third Quarter 2009 50% $76 Fourth Quarter 2009 50% $76 Remainder of 2009 50% $76 First Quarter 2010 47% $68 Second Quarter 2010 48% $68 Third Quarter 2010 41% $71 Fourth Quarter 2010 29% $77 Full Year 2010 41% $70 First Quarter 2011 27% $86 Second Quarter 2011 20% $76 Third Quarter 2011 17% $79 Fourth Quarter 2011 10% $78 Full Year 2011 18% $81 First Quarter 2012 5% $87 Full Year 2012 1% $87 *All of our 2010 and 2011 positions and virtually all of our remaining 2009 positions are call options, which are designed to effectively cap the cost of the crude oil component of our jet fuel purchases.With call options, we benefit from a decline in crude oil prices, as there is no cash outlay other than the premiums we pay to enter into the contracts. Additionally, we have used either fixed-price physical contracts or financial swaps to fix the refining margin component for approximately 47% and 17% of our third and fourth quarter 2009 jet fuel purchases, respectively, at an average price of 22 cents per gallon.The July 21, 2009 closing spot rate for the LA Jet fuel refining margin was 27 cents per gallon. Cash and Share Count (in millions) June 30, 2009 December 31, 2008 Cash and marketable securities $1,122 $1,077 Common shares outstanding 35.741 36.275 As previously disclosed, on June 11, 2009 Alaska Air Group’s Board of Directors authorized a $50 million share repurchase program.Through
